Citation Nr: 1717114	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-62 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether the decision to withhold VA compensation benefits in order to recoup drill pay received in fiscal year 2010 was proper.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January to May 1998, February to July 2003, and July 2006 to November 2007.

This matter is on appeal from a June 2016 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island that adjusted the Veteran's compensation to recoup payment for 17 days of drill pay during Fiscal Year (FY) 2010 due to a change in dependency. 

By a separate decision, the Board addresses the claims of entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder prior to October 16, 2012 and a total disability rating based on individual unemployability.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In a January 14, 2016 letter, the AOJ notified the Veteran that they sent him a form asking about his dependents, but did not receive a response.  The last time the AOJ knew that the Veteran had a dependent was February 12, 2009 and the RO proposed to reduce his benefits from the beginning of the following month, March 1, 2009.  The AOJ subsequently took action and reduced the Veteran's compensation benefits for the purpose of recouping monetary benefits it found it had improperly paid him.  
The Board notes that the January 2016 letter notifying the Veteran that they had requested information about his dependent(s) and proposing to reduce his compensation payments was sent to the Veteran's Agent's address only, and not to the Veteran.  In order to afford the Veteran every opportunity, the RO should send him an additional notice letter to the Veteran's address of record, including forms relating to dependents. 

The Veteran is challenging the validity of an overpayment allegedly created as a result of receiving VA disability compensation at the same time that he allegedly received drill pay.  In this regard, he Veteran questions whether the drill pay adjustment is valid in his July 2016 Notice of Disagreement (NOD).  Specifically, the Veteran asserts that he did not receive drill pay after his release date on December 29, 2009 and was not rewarded VA disability benefits until 2010.  The Veteran requested the AOJ to confirm that his army contract was already complete with honorable discharge at the time of the drill pay adjustment for Fiscal Year 2010.  To afford the Veteran every opportunity, the RO should conduct an audit to confirm the Veteran's dates of drill training and verification of pay and other VA benefits provided during the Fiscal Year 2010. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran, at his verified current address, a copy of the January 2016 letter requesting information regarding his dependents and proposed drill pay adjustment due to dependency change.  The Veteran must be afforded appropriate opportunity to respond.

2.  Confirm the dates of training attended by the Veteran during Fiscal Year 2010, including by obtaining from the Defense Accounting and Finance Services (DFAS) verification of all pay and other benefits provided to the Veteran related to his training, if any, during Fiscal Year 2010.

Prepare an audit of the Veteran's VA compensation account during the Fiscal Year 2010 with consideration of the Veteran's training days.  The audit report must be associated with the claims folder, and a copy must be sent to the Veteran.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






